DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/01/2019, 11/05/2019, and 02/16/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1, 11, and 20.
Claims 1, 11, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1, 11, and 20 are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “analyzing the vision data to detect one or more attributes of a given plant of the one or more plants": A person of ordinary skill in the art can mentally process of analyzing data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
"selecting a remediation technique to exterminate the given plant, wherein the remediation technique is selected from a plurality of candidate remediation techniques based on the one or more detected attributes, and wherein at least one the plurality of candidate remediation techniques is implementable autonomously by one or more of the robots": A person of ordinary skill in the art can mentally select a technique or procedure. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “deploying one or more robots amongst a plurality of plants” and “acquiring, using one or more vision sensors of one or more of the robots, vision data that depicts one or more of the plurality of plants”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “processor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “deploying one or more robots amongst a plurality of plants” and “acquiring, using one or more vision sensors of one or more of the robots, vision data that depicts one or more of the plurality of plants” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “processor” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (USPGPub 2017/0034986).	As per claim 1, Koch discloses a method for robotic remediation of one or more plants, the method implemented by one or more processors and comprising: 	deploying one or more robots amongst a plurality of plants (see at least paragraph 0016; wherein the thinning apparatus 130 is preferably moved across the field by an implement 180. In some embodiments, the implement 180 comprises a self-propelled vehicle, e.g., a motor-driven truck or cart having tracks or wheels); 	acquiring, using one or more vision sensors of one or more of the robots, vision data that depicts one or more of the plurality of plants (see at least paragraph 0035; wherein at step 315, the imaging apparatus 120 preferably captures one or more images of one or a plurality of emerged plants in the field 10); 	analyzing the vision data to detect one or more attributes of a given plant of the one or more plants (see at least paragraph 0036; wherein at step 320, the productivity of one or a plurality of individual emerged plants is estimated based on the image captured at step 315); and 	selecting a remediation technique to exterminate the given plant, wherein the remediation technique is selected from a plurality of candidate remediation techniques based on the one or more detected attributes (see at least paragraph 0055; wherein as the system 700 moves through the field the system preferably captures plant images and selectively removes (“removes” as used herein meaning any destructive action including the following: destroys, exterminates, damages, kills, uproots, over-fertilizes, poisons) plants based on a plant characteristic), and wherein at least one the plurality of candidate remediation techniques is implementable autonomously by one or more of the robots (see at least paragraph 0016; wherein the thinning apparatus 130 is preferably moved across the field by an implement 180. In some embodiments, the implement 180 comprises a self-propelled vehicle, e.g., a motor-driven truck or cart having tracks or wheels. In such embodiments, the implement 180 is preferably sized to fit between rows of corn, e.g., narrower than 30 inches. In other embodiments, the implement 180 comprises a toolbar drawn by a tractor or other vehicle. In such embodiments, the implement 180 may include a plurality of thinning apparatus 130 disposed to selectively reduce planted crop from a plurality of rows).  	As per claims 2 and 12, Koch discloses wherein the one or more attributes include a maturity level of the given plant (see at least paragraph 0064; wherein a representative side image 800 and a representative overhead image 900 are illustrated respectively. A plurality of plant characteristics may be determined from the plant images. The characteristics may be used to determine a plant health or growth stage, including a relative health or growth stage in comparison with neighboring or nearby plants).  	As per claims 3 and 13, Koch discloses wherein the one or more attributes include a morphology of the given plant (see at least paragraph 0051; wherein fruiting characteristics (e.g., number of ears of corn, size of ears of corn, orientation of ears of corn, morphological characteristics of ears of corn), leaf number, size (e.g., length), leaf orientation (e.g., vertical angular orientation relative to a horizontal plane or horizontal angular orientation relative to a vertical plane defined by the planting trench), and plant health characteristics (e.g., biomass or NDVI values of individual plants, fields, or regions) may be measured by identifying features of a three-dimensional plant image having expected characteristics (e.g., height, length) associated with those feature).  	As per claims 9 and 19, Koch discloses further comprising analyzing the vision data to classify the given plant as a target for extermination (see at least paragraph 0047; wherein At step 325, the thinning apparatus 130 preferably damages or kills each plant identified at step 320 as having an estimated productivity below a threshold. Thus it should be appreciated that the estimated productivity comprises a plant elimination index used to decide whether to eliminate a given plant; in other embodiments, the plant elimination index may comprise a different measurement or calculated value such as an NDVI value measured and calculated as is known in the art).  	As per claim 10, Koch discloses wherein the given plant is a weed or a target for crop thinning (see at least paragraph 0018; wherein the thinning apparatus 130 is configured to selectively apply (e.g., spray) a quantity (e.g., aliquot dose) of liquid on an individual plant, the composition and quantity of the liquid preferably being selected to kill the plant).  	As per claim 11, Koch discloses a robot comprising: 	one or more processors (see at least paragraph 0015; wherein the thinning apparatus 130 preferably includes a processor and memory for carrying out the processes); and 	non-transitory computer-readable memory operably coupled with the one or more processors, the memory storing instructions that, in response to execution of the instructions by one or more of the processors (see at least paragraph 0015; wherein the thinning apparatus 130 preferably includes a processor and memory for carrying out the processes), cause the one or more processors to: 	acquire, using one or more vision sensors of the robot, vision data that depicts one or more of a plurality of plants (see at least paragraph 0035; wherein at step 315, the imaging apparatus 120 preferably captures one or more images of one or a plurality of emerged plants in the field 10); 	cause the vision data to be analyzed to detect one or more attributes of a given plant of the one or more plants (see at least paragraph 0036; wherein at step 320, the productivity of one or a plurality of individual emerged plants is estimated based on the image captured at step 315); and 	select a remediation technique to exterminate the given plant, wherein the remediation technique is selected from a plurality of candidate remediation techniques based on the one or more detected attributes (see at least paragraph 0055; wherein as the system 700 moves through the field the system preferably captures plant images and selectively removes (“removes” as used herein meaning any destructive action including the following: destroys, exterminates, damages, kills, uproots, over-fertilizes, poisons) plants based on a plant characteristic), and wherein at least one the plurality of candidate remediation techniques is implementable autonomously by the robot.  	As per claim 20, Koch discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors (see at least paragraph 0015; wherein the thinning apparatus 130 preferably includes a processor and memory for carrying out the processes), cause the one or more processors to perform the following operations: 	deploying one or more robots amongst a plurality of plants (see at least paragraph 0016; wherein the thinning apparatus 130 is preferably moved across the field by an implement 180. In some embodiments, the implement 180 comprises a self-propelled vehicle, e.g., a motor-driven truck or cart having tracks or wheels); 	acquiring, using one or more vision sensors of one or more of the robots, vision data that depicts one or more of the plurality of plants (see at least paragraph 0035; wherein at step 315, the imaging apparatus 120 preferably captures one or more images of one or a plurality of emerged plants in the field 10); 	analyzing the vision data to detect one or more attributes of a given plant of the one or more plants (see at least paragraph 0036; wherein at step 320, the productivity of one or a plurality of individual emerged plants is estimated based on the image captured at step 315); and 	selecting a remediation technique to exterminate the given plant, wherein the remediation technique is selected from a plurality of candidate remediation techniques based on the one or more detected attributes (see at least paragraph 0055; wherein as the system 700 moves through the field the system preferably captures plant images and selectively removes (“removes” as used herein meaning any destructive action including the following: destroys, exterminates, damages, kills, uproots, over-fertilizes, poisons) plants based on a plant characteristic), and wherein at least one the plurality of candidate remediation techniques is implementable autonomously by one or more of the robots (see at least paragraph 0016; wherein the thinning apparatus 130 is preferably moved across the field by an implement 180. In some embodiments, the implement 180 comprises a self-propelled vehicle, e.g., a motor-driven truck or cart having tracks or wheels. In such embodiments, the implement 180 is preferably sized to fit between rows of corn, e.g., narrower than 30 inches. In other embodiments, the implement 180 comprises a toolbar drawn by a tractor or other vehicle. In such embodiments, the implement 180 may include a plurality of thinning apparatus 130 disposed to selectively reduce planted crop from a plurality of rows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koch et al. (USPGPub 2017/0034986) in view of Hyde et al. (USPGPub 2016/0029612).	As per claims 4 and 14, Koch does not explicitly mention wherein the one or more attributes include a genus or species of the given plant.	However Hyde does disclose:	wherein the one or more attributes include a genus or species of the given plant (see at least paragraph 0084; wherein sensor 1146 may be capable of detecting more than one type of plant material; however, system 1125 deactivates specific types of plant material 170 (e.g., a specific species, strain, etc. of plant)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hyde with the teachings as in Koch. The motivation for doing so would have been to prevent the spreading of plants from intermixing with or contaminating plants outside of the field of predetermined region, see Hyde paragraph 0008.	As per claims 5 and 15, Koch does not explicitly mention wherein at least two of the plurality of candidate remediation techniques are implementable autonomously by one or more of the robots.	However Koch does disclose:	wherein at least two of the plurality of candidate remediation techniques are implementable autonomously by one or more of the robots (see at least paragraph 0078; wherein vehicle 1143 deactivates the growing plant material with an emitter device and/or deactivation implement).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hyde with the teachings as in Koch. The motivation for doing so would have been to prevent the spreading of plants from intermixing with or contaminating plants outside of the field of predetermined region, see Hyde paragraph 0008.	As per claims 6 and 16, Hyde discloses wherein the at least two of the plurality of candidate remediation techniques are selected from the following: incinerating the given plant with a single beam of coherent light; incinerating the given plant with multiple beams of coherent light; destroying the given plant with voltage transmitted through ionized air; and mechanically destroying the plant with a mass launched at a high velocity (see at least paragraph 0045; wherein movable emitter 127 emits a beam (e.g., laser, microwave, ultraviolet light, x-ray, particle beam, a beam of chemicals, etc.) a spray (e.g., a chemical spray, etc.), a cloud (e.g., a cloud or fog of aerosol chemicals, etc.), a projectile (e.g., a breakable capsule or bullet containing a chemical), a high temperature stream (e.g., hot air as a stream or jet, steam as a stream or jet, fire as a stream or jet (e.g., a flamethrower), etc.) or another substance to deactivate the targeted plant material 170 (collectively, an “emission”)).  	As per claims 7 and 17, Koch discloses wherein the mass is constructed with controlled-release fertilizer (see at least paragraph 0057; wherein a plant removal subsystem including a liquid tank 650 supplying a fluid (e.g., air or other gas or liquid such as water, mineral slurry, fertilizer, or herbicide) to an outlet 622 via a fluid line 652. In some embodiments the outlet 622 is supported adjacent the row of plants 5 and is preferably oriented to direct fluid toward the plants 5). 	As per claims 8 and18, Hyde discloses wherein the mass comprises a gelatin-filled capsule (see at least paragraph 0045; wherein movable emitter 127 emits a projectile (e.g., a breakable capsule or bullet containing a chemical)).  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2022/0044030 – Provides a device and a method for removing or killing weeds, and an implement with a device of this kind.	USPGPub 2021/0112704 – Provides unmanned agricultural robots. More particularly, the present disclosure relates to the generation of a geospatial data map through the use of a combination of measured, actual crop row positions and anticipated crop row positions.	USPGPub 2021/0084813 – Provides a system to control depredators and predators having a configurable ground utility robot where the robot has an all-terrain autonomous mobile apparatus that can navigate in both structured and unstructured environments, a processor, at least one sensor that communicates with the processor, and at least one computer program that performs at least the following functions: receives and interprets data from the at least one sensor; controls the mobile apparatus; at least one control device; and where the ground utility robot is powered by renewable energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662